March 27, 2014

 



 

American Eagle Energy Corporation 

2549 West Main Street, Suite 202 

Littleton, CO 80120 

Attn: Steve Dille

  

 

RE:Amendment and Addendum to Letter Agreement dated March 26, 2014 (“Letter
Agreement”) by and between USG Properties Bakken I, LLC (“USG”) and American
Eagle Energy Corporation (“AEE”) for Purchase of Certain USG’s Leasehold in
Divide County, North Dakota.

 

Dear Mr. Dille,

 

Pursuant to agreement of USG and AEE, the parties agree to the following changes
and additions as material terms to the Letter Agreement:

 

1.In the second paragraph, Buyer and Seller agree to delete any reference to a
price of $1,400 per net mineral acre and replace it with a price of $1,500 per
net mineral acre.

  

2.In the second paragraph, Buyer and Seller agree to delete the purchase price
of $7,026,600.00 and replace it with a purchase price of $7,528,500.00.

 

3.“Buyer and Seller agree that Seller shall have until April 27, 2014 (“Due
Diligence Period”) to conduct its own due diligence to ensure it is conveying
the specified 5,019 net mineral acres to Buyer. In the event Seller discovers
during this time frame that it is conveying any additional or lesser amount of
acreage than the specified 5,019 net mineral acres, Buyer agrees to adjust the
purchase price of $7,528,500.00 due to Seller in accordance with the $1,500 net
mineral price set forth herein. Further, Buyer agrees not to record any
conveyance instrument until after the Due Diligence Period has expired.”

 

In the event this amendment and addendum comports with our understanding, please
email an executed copy to Molly Boyd at Molly.Boyd@nexteraenergy.com. If you
have any questions, please do not hesitate to contact our office.

 

  Sincerely,       /s/ Molly Boyd   Molly Boyd   Vice President

 

 

 

 



  

Agreed and accepted this 27th day of March, 2014.

 

 

 

American Eagle Energy Corporation

 

 

 

     /s/ Steven R. Dille       By: Steven R. Dille       Title:  Land Manager  

 

 



 

